2-11-517-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00517-CV 
 
 



In the Interest of A.J., A Child


 


 



 
 
------------
 
FROM THE 231st
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On September
25, 2012, we ordered appellant to file a response reasonably explaining the
failure to timely file his brief as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P.
42.3(b),(c).  We received appellant’s response on October 5, 2012, but he has not
provided a reasonable explanation or shown grounds for continuing the appeal.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
PER CURIAM
 
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ. 

 
DELIVERED: 
October 18, 2012




[1]See Tex. R. App. P. 47.4.